       Case 1:15-cv-09003-LTS-SN Document 273 Filed 09/27/19 Page 1 of 1




                                                    September 27, 2019
Via Electronic Filing

Hon. Laura Taylor Swain
United States District Court
  for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, et al., No. 15-cv-
       9003 (LTS) (SN)

Your Honor:

       This Firm represents Centauro Liquid Opportunities Master Fund, L.P. (“Centauro”).
With Defendants’ consent, I write to request a fourteen-day extension of the October 2, 2019
deadline for Centauro to submit a proffer regarding personal jurisdiction over Defendants
Bazzoni and CT Energia Ltd. (a/k/a “Elemento”). See ECF No. 272 at 24-25.

       Centauro requests the two-week extension as it is in the process of obtaining material to
supplement the limited record on Maltese law, consistent with the Court’s order of September
18, 2019, in which Centauro was invited to explain its basis for jurisdiction in the context of
Maltese law. See id.; see also Fed. R. Civ. P. 44.1 (“the court may consider any relevant material
or source” to determine foreign law). As the Court acknowledged, prior rulings in this action
focused on alter ego analysis under British Virgin Island law, not Malta. See ECF No. 272 at 11-
12. As a result, Centauro has not previously submitted evidence on Maltese law.

        Although Centauro is in the process of determining what additional materials may be
appropriate, including possibly written expert testimony and/or English translations of Maltese
legal precedents, that work cannot be completed within the existing timeframe. Accordingly,
Centauro requests that the proffer deadline be extended to October 16, 2019, with a
corresponding two-week extension for Defendants to respond by October 30, 2019.

       This is Centauro’s first request for an extension of the October 2nd proffer deadline.

                                             Respectfully submitted,
                                             /s/ Byron Pacheco
                                             Boies Schiller Flexner LLP
                                             Counsel for Plaintiff Centauro


Copies to: Counsel of Record (via ECF)
